DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 1/13/21.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/21 has been entered.
 Allowable Subject Matter
3. 	Claims 1 – 15 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “said system is configured to take into account any roll, yaw, or pitch to which the first accelerometer is subjected” in combination with the other limitations presented in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Conclusion5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Donolo (10,063,124) discloses a shaft mounted monitor for rotating machinery. 	Dister et al. (6,289,735) disclose a machine diagnostic system and method for vibration analysis.  	Busch et al. (2013/0042682) disclose a device and method for detecting machine vibrations. 	LeMieux et al. (7,322,794) disclose a method and apparatus for condition-based monitoring of wind turbine components.6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        3/13/21